UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1466



PHYLLIS VADEN MATHERLY PHILLIPS,

                                                 Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-98-21-L)


Submitted:   August 31, 1999                 Decided:   October 19, 1999


Before ERVIN* and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phyllis Vaden Matherly Phillips, Appellant Pro Se. Julie C. Dudley,
Assistant United States Attorney, Roanoke, Virginia; Cynthia
Taleese Brown, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.



     *
       Judge Ervin was assigned to the panel in this case but died
prior to the time the decision was filed. The decision is filed by
a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant Phyllis Phillips appeals the district court’s order

granting the Commissioner’s motion for summary judgment and affirm-

ing the denial of disability insurance benefits.   We have reviewed

the record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Phillips v. Commissioner of Social Security, No. CA-98-21-L (W.D.

Va., Feb. 16, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2